DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 06/18/2021 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The first line of the abstract should be omitted.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --PHASE-CHANGE MEMORY WITH TWO-PORTIONED BOTTOM ELECTRODE--

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Li, US 20150090954 A1, in view of Lee, US 20040262635 A1.

As to claim 1, Li discloses a device (see Para [0006]) comprising: 
a substrate (see Fig 14 Ref 100); a first dielectric layer (see Fig 14 Ref 201) over the substrate; a bottom electrode (see Fig 14 Ref 413) extending through the first dielectric layer; a phase-change layer (see Fig 14 Ref 415) over the bottom electrode, the phase-change layer comprising: 
a first portion (see Fig 14 bottom of Ref 415) extending into the bottom electrode, wherein a width of the first portion (see Fig 14 bottom of Ref 415) decreases as the first portion extends toward the substrate; and 
a second portion (see Fig 14 top of Ref 415) over the first portion and the first dielectric layer, wherein the second portion has a first width (see Fig 14 top of Ref 415); and a top electrode (see Fig 15 Ref 500) over the phase-change layer.

Li does not appear to explicitly disclose the top electrode has the first width.

Lee discloses top electrode has the first width (see Lee Fig 24 Ref 910 and 901b).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Li, may have electrodes deposited in a particular location with a self-alignment technique, as disclosed by Lee. The inventions are well known variants of interconnect structures for phase change memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lee’s attempt to form stacked memories which increase memory density (see Lee Para [0011]).

As to claim 2, Li and Lee disclose the device of claim 1, wherein 
the bottom electrode has a concave top surface (see Fig 14 Ref 413).

As to claim 3, Li and Lee disclose the device of claim 1, wherein 
the first portion of the phase-change layer extends below a top surface of the first dielectric layer (see Fig 14 Ref 201).

As to claim 4, Li and Lee disclose the device of claim 1, further comprising 
a spacer along a sidewall of the bottom electrode (see Fig 14 Ref 402).

As to claim 5, Li and Lee disclose the device of claim 4, wherein 
the first portion of the phase-change layer extends below a top surface of the spacer (see Fig 14 Ref 402).

As to claim 6, Li and Lee disclose the device of claim 1, further comprising 
a second dielectric layer (see Li Fig 9B Ref 133c, Fig 24 Ref 910 and 901b, and Para [0080]) over the first dielectric layer, the second dielectric layer extending along sidewalls of the phase-change layer (see Li Fig 24 Ref 910 and Para [0080]) and sidewalls of the top electrode (see Li Fig 24 Ref 901b and Para [0080]).

As to claim 7, Li and Lee disclose the device of claim 6, wherein 
a top surface of the top electrode is substantially level with a top surface of the second dielectric layer (see Li Fig 24 top of Ref 123/901b).

As to claim 8, Li and Lee disclose a device (see Para [0006]) comprising: 
a substrate (see Li Fig 2 Ref 103); a first dielectric layer (see Fig 14 Ref 100) over the substrate; a first conductive feature (see Fig 14 Ref 112) within the first dielectric layer; a second dielectric layer (see Fig 14 Refs 201 and 202) over the first conductive feature and the first dielectric layer; a bottom electrode (see Fig 14 Ref 413) within the second dielectric layer, wherein 
the bottom electrode is electrically connected to the first conductive feature (see Fig 14 Ref 413), and wherein 
a top surface of the bottom electrode is below a top surface of the second dielectric layer (see Fig 14 Ref 413); a phase-change layer (see Fig 14 Ref 415) over the bottom electrode, the phase-change layer comprising: 
a first portion extending into the bottom electrode (see Fig 14 Ref bottom of 415), wherein 

the second portion is wider than the first portion (see Fig 14 Ref top of 415); a top electrode over the phase-change layer (see Fig 15 Ref 500), wherein 
the top electrode and the second portion of the phase-change layer have a same width (see Li Fig 24 Ref 910 and 901b); a third dielectric layer over the second dielectric layer (see Li Fig 9B, Ref 133c, Fig 24 Ref 910 and 901b, and Para [0080]), wherein 
the third dielectric layer is in physical contact with sidewalls of the phase-change layer and sidewalls of the top electrode (see Li Fig 24 Ref 910 and 901b); a fourth dielectric layer (see Li Para [0087]; Packing requires dielectrics to isolate the devices.) over the third dielectric layer and the top electrode; and 
a second conductive feature within the fourth dielectric layer (see Li Fig 3 Ref 145), wherein the second conductive feature is electrically connected to the top electrode (see Li Fig 3 Ref 145).

As to claim 9, Li and Lee disclose the device of claim 8, further comprising 
a spacer in physical contact with a sidewall of the bottom electrode (see Fig 14 Ref 402).

As to claim 10, Li and Lee disclose the device of claim 9, wherein 
a bottom surface of the bottom electrode is substantially level with a bottom surface of the spacer (see Fig 14 Refs 413 and 402).

As to claim 11, Li and Lee disclose the device of claim 9, wherein 
the spacer is in physical contact with the phase-change layer (see Fig 14 Ref 402).

As to claim 12, Li and Lee disclose the device of claim 9, wherein 
a height of the spacer is greater that a height of the bottom electrode (see Fig 14 Ref 402).

As to claim 13, Li and Lee disclose the device of claim 8, wherein 
a width of the bottom electrode decreases as the bottom electrode extends from a top surface of the bottom electrode toward the substrate (see Fig 14 Refs 413).

As to claim 14, Li and Lee disclose the device of claim 8, wherein 
a top surface of the top electrode is substantially level (see Fig 24 top of Ref 123/901b) with a top surface of the third dielectric layer (see Fig 9B Ref 133c, Fig 24 Ref 910 and 901b, and Para [0080]).

As to claim 21, Li and Lee disclose a device (see Para [0006]) comprising: 
a substrate (see Li Fig 2 Ref 103); a first interconnect structure (see Fig 14 Ref 101) over the substrate; a first dielectric layer (see Fig 14 Refs 201 and 202) over the first interconnect structure; a bottom electrode (see Fig 14 Ref 413) embedded in the first dielectric layer and electrically coupled to the first interconnect structure (see Fig 14 Ref 413), wherein 

 a phase-change layer (see Fig 14 Ref 415) over the bottom electrode, the phase-change layer comprising: a first portion (see Fig 14 Ref bottom of 415) extending from a topmost surface of the first dielectric layer (see Fig 14 Ref bottom of 415) toward the bottom electrode; and a second portion (see Fig 13 Ref 405; and see Li Fig 24 Ref 910) over the first portion and the first dielectric layer, wherein 
a width of the second portion is greater than a width (see Li Fig 24 Ref 910) of the bottom electrode; and a top electrode (see Li Fig 24 Ref 901b) over the phase-change layer, wherein 
a width of the top electrode is greater than the width of the bottom electrode (see Li Fig 24 Ref 901b).

As to claim 22, Li and Lee disclose the device of claim 21, further comprising 
a second interconnect structure over and in electrical contact with the top electrode (see Li Fig 3 Ref 145 and Para [0087]).

As to claim 23, Li and Lee disclose the device of claim 21, wherein 
an interface between the bottom electrode and the first portion of the phase-change layer is curved toward the substrate (see Fig 14 Ref 413).

As to claim 24, Li and Lee disclose the device of claim 21, further comprising 


As to claim 25, Li and Lee disclose the device of claim 21, wherein 
the phase-change layer comprises a chalcogenide material (see Para [0045]).

As to claim 26, Li and Lee disclose the device of claim 21, wherein 
the width of the top electrode is same as the width of the second portion of the phase-change layer (see Li Fig 24 Refs 910 and 901b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Park, US 20070025226 A1 discloses concave.
Park, US 20180040814 A1 discloses concave.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 07/02/2021